t c no united_states tax_court larry g and maria a walton mitchell petitioners v commissioner of internal revenue respondent docket no filed date p-w received distributions during made pursuant to a qdro after her ex-husband retired from the u s air force ps did not include the distribution in income when they filed their joint federal tax_return r issued a notice_of_deficiency in which he determined that ps were liable for income_tax on the distribution held distributions received by p-w are income to p-w and are includable in petitioners’ taxable_income larry g and maria a walton mitchell pro_se michael r skutley for respondent opinion goeke judge respondent determined a deficiency of dollar_figure in petitioners’ federal tax for the issue for decision is whether dollar_figure received by petitioner maria a walton mitchell petitioner for her interest in her former husband’s military retired pay is includable in her gross_income for the reasons stated herein we hold that it is background the following facts are stipulated or are not disputed by the parties the parties’ stipulation of facts and the accompanying exhibits are incorporated herein by this reference petitioners resided in california at the time that the petition was filed before her marriage to larry g mitchell petitioner was married to bobbie leon walton at the time of their marriage mr walton was on active_duty in the u s air force usaf mr walton and petitioner separated in pursuant to a final judgment entered by the superior court of the state of california superior court their divorce became final on date on date mr walton retired from the usaf after years on active_duty and began receiving military retired pay petitioner subsequently petitioned the superior court with 1this case was reassigned to judge joseph r goeke by order of the chief_judge respect to her interest in mr walton’s military retired pay on date the superior court entered an order order which stated in pertinent part servicemember mr walton retired from the united_states air force on date with fully vested retirement rights and benefits a portion of which are community_property of servicemember and of servicemember’s former spouse petitioner is now entitled to an order dividing the military retirement to the extent same was earned by servicemember during the marriage to her petitioner shall be awarded as her sole and separate_property one-half of the community_property interest in servicemember’s net disposable military retirement pay as set forth in the california case of mansell v mansell decided by the u s supreme court on date wherein the net disposable military retirement pay is defined as the net after deducting a amounts owned sic by the military member to the united_states b required_by_law to be deducted from total pay including employment_taxes and fines and forfeitures ordered by courts-martial c properly deducted from federal state and sic income taxes d withheld pursuant to other provisions under the internal_revenue_code e deducted to pay government life_insurance premiums and f deducted to create an annuity for the former spouse u s c a - - a - f the community_property interest in the servicemember’s net disposable retirement pay is determined to be petitioner’s interest in servicemember’s net disposable retirement pay is determined to be attached to the order was a factsheet titled direct payments from u s air force retired pay pursuant to the uniformed_services former spouses’ protection act factsheet the factsheet stated in pertinent part j taxes may be held only from the air force retiree’s pay funds may not be held for taxes from the ex-spouses portion for further information we refer you to the nearest internal_revenue_service office sometime in petitioner began receiving monthly payments from the defense finance and accounting service dfas for her interest in mr walton’s military retired pay pursuant to the order for the taxable_year she received payments from dfas in the aggregate amount of dollar_figure dfas issued to petitioner a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc for the taxable_year which reported both the gross distribution and the taxable_amount as dollar_figure and the amount of federal_income_tax withheld as zero petitioners timely filed a joint form_1040 u s individual_income_tax_return for but did not report the dollar_figure distribution that petitioner received from dfas on date respondent issued to petitioners a notice_of_deficiency for the taxable_year in the notice respondent determined that petitioners failed to report the dollar_figure in their gross_income on date petitioners filed an imperfect petition on date petitioners filed an amended petition alleging that taxes were to be taken into account before petitioner was issued her share of mr walton’s retirement benefits and that if petitioner’s share were taxed it would be subject_to double_taxation a trial was held on date in los angeles california discussion petitioners argue that taxes should have been withheld on the entire amount of the pension payments disbursed to mr walton before petitioner was paid her share petitioners maintain that if petitioner is required to pay federal_income_tax on her share then mr walton’s pension is being subject_to double_taxation both on disbursement to mr walton and again when petitioner receives her share respondent argues that tax was withheld only on mr walton’s share of the military pay not on petitioner’s share petitioner’s interest in the military retired pay was determined according to the laws of the state of california in the state of california community_property principles apply in 2on date this court issued an opinion in mitchell v commissioner t c summary opinion that dealt with a substantially_similar issue for petitioners’ tax_year respondent also raised collateral_estoppel several weeks before trial relying on that case because this case was tried and presents a legal issue on the basis of largely uncontested facts we decide the case on the merits and do not reach respondent’s collateral_estoppel argument divorce proceedings consistent with these principles each spouse is considered to have a one-half ownership_interest in all property earned by either spouse during the marriage see cal fam code sec west in 453_us_210 the supreme court held that the federal statutes then governing military retirement pay prevented state courts from treating military retirement pay as community_property in response to mccarty congress enacted in the department of defense authorization act publaw_97_252 96_stat_730 which added section to title of the united_states_code under u s c sec c a state court may treat disposable military retired pay in a divorce proceeding either as property solely of the servicemember or as property of the military retiree and his or her spouse in accordance with the law of the jurisdiction of the court if a divorce was effective before date only the disposable retired pay which is the total monthly retired pay to which a member is entitled less inter alia amounts properly withheld for federal state or local_income_taxes may be treated as the property of the member and his spouse u s c sec a national defense authorization act for fiscal_year ndaa publaw_101_510 e 104_stat_1569 under california law post-mccarty military retirement benefits earned during marriage are community_property casas v thompson p 2d cal see gillmore v gillmore p 2d cal while state law determines the nature of a property interest federal_law determines the federal taxation of that property interest 403_us_190 furthermore the tax_liability for income from property attaches to the owner of the property eatinger v commissioner tcmemo_1990_310 citing 309_us_331 300_us_5 282_us_101 and 281_us_111 as a general_rule the internal_revenue_code imposes a tax on the taxable_income of every individual see sec_1 for purposes of calculating taxable_income sec_61 defines gross_income as all income from whatever source derived unless otherwise specifically excluded gross_income specifically includes amounts derived from pensions sec_61 military retired pay constitutes a pension within the meaning of that section see eatinger v commissioner supra a military retirement pension like other pensions is simply a right to receive a future income stream from the retiree’s employer sec_1_61-2 income_tax regs sec_1_61-11 income_tax regs pensions and retirement allowances paid either by the government or by private persons constitute gross_income unless excluded by law see also u s c a defining the department of defense military retirement fund under sec_402 a pension distribution is normally taxed to the distributee pursuant to sec_402 the spouse or former spouse is treated as the distributee with respect to distributions allocated to that spouse pursuant to a qualified_domestic_relations_order qdro and such distributions therefore become taxable_income to that spouse the spouse receiving the distribution pursuant to the qdro is also known as an alternate_payee sec_402 sec_414 a domestic_relations_order dro qualifies as a qdro only if it creates or recognizes the existence of an alternate payee’s right to or assigns to an alternate_payee the right to receive all or a portion of the benefits payable with respect to a participant under a plan clearly specifies facts required by sec_414 and does not alter the amount or form of the plan benefits sec_414 - in addition the dro must be presented to the plan_administrator who must determine whether it is a qdro sec_414 finally under sec_402 an alternate_payee is treated as the distributee of a distribution from a qualifying plan only if the distribution is made to the alternate_payee under a qdro the parties do not dispute that the order constitutes a qdro and we agree that the order satisfies the requirements of sec_414 nonetheless even if the superior court order had not constituted a qdro under sec_414 petitioner’s interest in the military retired pay would be taxable_income to her on the basis of community_property law see 101_tc_489 eatinger v commissioner supra petitioners do not dispute that the superior court awarded petitioner a community_property interest in mr walton’s military retired pay and that she received dollar_figure pursuant to the qdro instead petitioners argue that the payments petitioner received for her interest in mr walton’s military retired pay are not subject_to income_tax because the qdro specified that all taxes should have been withheld from the military retirement pay before it was divided and distributed petitioner draws support for this argument from a paragraph in the factsheet attached to the qdro which stated in pertinent part i the amount payable to a spouse or former spouse under this law is limited to percent of the disposable retired pay please see u s c sec a c and e emphasis added the qdro defined net disposable military retirement pay as the net after deducting properly deducted federal state and sic income taxes this definition is consistent with the plain language of u s c sec a c as it was in effect when the superior court entered both the final judgment and the qdro congress recognized that subtracting tax withholdings from the computation of disposable retired pay created unfairness to the service member’s spouse h rept pincite accordingly congress amended the definition of disposable retired pay such that the disposable retired pay is not reduced by income taxes withheld u s c sec a supp iii ndaa sec_555 e this amendment however is effective only for divorces entered into on or after date which is after both petitioner’s final judgment and the qdro and is therefore not applicable in the instant case see u s c sec a supp iii ndaa sec_555 e the calculation of disposable retired pay however does not mean that petitioner’s allotment is not taxable nor does it mean that petitioner’s allotment is exempt from tax because tax was already withheld on mr walton’s allotment title u s c sec a merely defines petitioner’s property rights in the military retired pay not the tax consequences of her receipt of the benefit because the state of california is a community_property_state petitioner is treated as having earned the distributions she is currently receiving accordingly petitioner is liable for tax on those distributions regardless of the terms of the qdro petitioner essentially argues that her disbursement is being subjected to double_taxation petitioner however did not produce any evidence and the record is void of any evidence that double_taxation occurred petitioner did not provide any evidence about the amount of the pension which was included in mr walton’s taxable_income moreover there is nothing in the qdro stating that petitioner’s interest in mr walton’s military retired pay is not taxable or has already been subject_to tax as indicated above the factsheet provides in pertinent part that taxes may be held only from the air force retiree’s pay funds may not be held for taxes from the ex-spouses sic portion this supports respondent’s argument that taxes were not withheld on petitioner’s portion of the military retired pay on the basis of the law as it was in effect on the date of petitioner’s final judgment and the date of the qdro petitioner’s interest is calculated on mr walton’s military retired pay less income_tax withheld petitioner provided no evidence that income taxes were withheld from her portion of the military retired pay as explained earlier petitioner’s interest is taxable accordingly we conclude that the dollar_figure petitioner received in for her interest in mr walton’s military retired pay is includable in petitioners’ gross_income to reflect the foregoing decision will be entered for respondent reviewed by the court colvin cohen wells foley vasquez gale thornton marvel haines wherry kroupa gustafson and paris jj agree with this majority opinion morrison j did not participate in the consideration of this opinion holmes j concurring dear reader--if you have made it this far you may reasonably ask where’s the beef why did the tax_court assemble in conference to decide unanimously that payments under a divorce agreement were taxable_income to maria mitchell--a question already resolved on a nearly identical record for the immediately preceding tax_year tucked away in footnote is the answer a solid majority of the court does not wish to address the question of whether our decision in a small_tax_case collaterally estops future litigation of the same issue between the same parties in a later- filed regular_tax case our opinion today technically avoids the issue but in doing so throws into question at least three summary opinions two of our rules and one memorandum opinion3 where we have given or said we would give s-case decisions collateral-estoppel effect it should i think be construed by those who read and rely on our opinions as standing for the proposition that half our court’s caseload--cases leading to see voss v commissioner t c summ op pincite collateral_estoppel in no way conflicts with the ‘no precedent’ provisions of sec_7463 wilkerson v commissioner t c summ op pincite n sec_7463 doesn’t necessarily preclude application of the doctrines of res_judicata and collateral_estoppel gilmore v commissioner t c summ op pincite n applying collateral_estoppel despite sec_7463 rule sec_50 c ginalski v commissioner tcmemo_2004_104 decisions in s cases--are like a restricted railroad ticket good for this day and train only all agree that the code makes s-case decisions nonprecedential but today’s opinion may suggest more radically that they are without effect on future litigation at all i write separately to explain the issue that we are avoiding today and how i think it should have been resolved i the facts in this case were largely undisputed and as the trial judge who heard the case i do not disagree with the majority’s recitation of them here but the case doesn’t really begin with mitchell’ sec_2001 taxes mitchell began receiving the pension payments due under the qdro in she consistently reported none of them on her tax returns until when the irs sent her a notice_of_deficiency challenging her failure to report the payments on her tax_return mitchell began a case in our court and chose for it to be a small_tax_case s_case under sec_7463 one of our court’s special trial judges heard mitchell’s s_case and as the majority’s footnote mentions we issued the opinion as mitchell 321_us_649 roberts j dissenting see 544_us_40 to the extent that the individual judge disagrees with his colleagues he is free to file a dissenting opinion repeating or borrowing from his initial decision v commissioner t c summ op mitchell i in language strikingly similar to that used by the majority today we held that the qdro didn’t actually say that mitchell’s portion of walton’s retirement pay was nontaxable only that her share of it was to be computed after walton’s own taxes on the full amount were withheld finding nothing in the code that would have excluded the payments from mitchell’s gross_income we concluded then as now that mitchell had to pay tax on them when mitchell filed her joint income_tax return with her second husband which i want to note she filed well before we issued mitchell i she again did not include the pension payments that she had received under the qdro after receiving another notice_of_deficiency she again filed a petition with this court this time she specifically designated her case a regular one under sec_7453 subject_to the full set of rules procedures and appeal rights as all other regular cases once the decision in mitchell i became final the commissioner amended his answer in this case and asserted collateral_estoppel as an affirmative defense this squarely placed at issue a question left open more than a quarter century ago by sherwood v commissioner t c memo does our court’s decision in an s_case collaterally estop the losing party in later litigation a bit of research showed that we had addressed the issue before in summary opinions and at least obliquely in one memorandum opinion and we seemed to have answered the question by rule when it came to s cases decided by bench opinions or dispositive orders it seemed reasonable to view this second mitchell case as a good opportunity to provide citable precedent on the collateral-estoppel effect of s cases decided by summary opinion we asked both parties to brief the issue and gave the commissioner’s counsel enough time to seek review from the irs national_office to make certain that the views he presented reflected the irs’s considered opinion the transcript of the trial consists of pages only of which show testimony or the receipt of evidence the only really important question was the first one the court now are there any differences between this tax_year which is for and the tax_year that the special_trial_judge wrote about mr mitchell the only thing i think that may have changed is there may be a little slight difference in the amount that she received but i don’t think so ii a i begin by outlining the key characteristics of s cases one of the most important is that s status is voluntary when mitchell filed her first petition in our court she used a form we had specifically designed for small cases but with a box that she had only to check to choose regular-case status either party may also ask that we remove this designation any time before trial rule c but if the case remains an s_case all the way to a final_decision neither party is allowed to appeal it to a united_states court_of_appeals as he could if it were a decision in a regular case sec_7481 congress considered this point carefully before giving taxpayers the option of choosing s-status for their cases the s designation has benefits for taxpayers who choose it--they get relaxed rules of evidence and procedure a longer list of cities from which to choose a place of trial and usually a speedier decision see s rept pincite 1969_3_cb_423 and each of these features makes access to the court system easier and less costly for taxpayers with small claims a category into which most tax_court cases currently fall but increasing access to tax_court for these taxpayers increases the likelihood that sometimes unforeseen but we recently adopted a new form that requires a taxpayer to choose between small-case and regular-case procedures if he doesn’t the default rule is to designate his case a regular one tax_court form_2 date we also must remove the s designation after trial begins but before the decision becomes final if the case no longer meets the jurisdictional requirements sec_7463 and rule b now requires the commissioner to file an answer in s cases which also increases the probability that we will notice small cases raising novel legal issues and move them to a regular-case track under sec_7463 complicated questions of tax law might be decided incorrectly especially when the volume of cases increases and they are not often tried on both sides by professionals by enacting sec_7463 congress chose to balance these competing effects on accuracy and cost by allowing easier access for taxpayers and eliminating the right of appeal--making the stakes lower for the irs by eliminating any precedential effect an s_case might otherwise have see id pincite c b pincite but any increase in the probability of error is reduced by our rules apart from the elimination of the right of appeal and precedential effect we decide s cases very much like regular cases in an s_case just as in a regular case the judge has to prepare an oral or written summary of the facts and reasons for the proposed disposition of the case rule sec_182 sec_152 a summary opinion like the one in mitchell i is submitted to the chief_judge or his designee for review before decision is entered rule a this review gives time for the chief_judge to direct that such report shall be reviewed by the tax_court sec_7460 if so the opinion would be considered and voted on by all the court’s presidentially appointed judges in active_service and whether the opinion in an s_case is written or oral the decision in the case becomes final days after it is entered sec_7481 during this time either party may file a motion to vacate or a motion to revise the decision rule b issue preclusion or collateral_estoppel is a doctrine with deep roots in our legal system the doctrine is easy to state when an issue of fact or law is actually litigated and determined by a valid and final judgment and the determination is essential to the judgment the determination is conclusive in a subsequent action between the parties whether on the same or different claim restatement judgment sec_2d sec_27 it stems from the understandable policy that a dispute once resolved should stay resolved it promotes judicial economy and if justice consists in part of reaching the same result in similar cases it is also an instrument of justice in 90_tc_162 affd 904_f2d_525 9th cir we listed the requirements for applying collateral_estoppel the issue in the second suit must be identical in all respects with the one decided in the first suit there must be a final judgment rendered by a court of competent jurisdiction collateral_estoppel may be invoked against parties and their privies to the prior judgment the parties must actually have litigated the issues and the resolution of these issues must have been essential to the prior decision the controlling facts and applicable legal rules must remain unchanged from those in the prior litigation see 440_us_147 listing similar elements mitchell i seems to have them all the issue is the same the decision in mitchell i is final the parties are identical the issue was actually litigated and was essential to the outcome and neither the terms of the qdro nor the relevant law changed from one year to the next the supreme court told us just earlier this year that t he preclusive effect of a federal-court judgment is determined by federal common_law taylor v sturgell 128_sct_2161 n we look to caselaw the restatement and treatises for sources of that law and as with most common-law doctrines there are exceptions to the general_rule against relitigation of a decided issue one that is relevant here denies estoppel when t he party against whom preclusion is sought could not as a matter of law have obtained review of the judgment in the initial action restatement judgment sec_2d sec_28 the ninth circuit--the circuit to which this case is appealable--has construed the availability of review specifically to mean the possibility of a chain of appellate review 175_f3d_692 9th cir citation omitted if collateral_estoppel applied in cases with no possibility of appellate review the court reasoned it would be too easy for a party to become bound by an arbitrary or incorrect decision not just in that specific case but in any future litigation as well id and a leading treatise on the subject flatly states that inability to obtain appellate review does prevent preclusion moore moore’s federal practice par k i pincite 3d ed this means that the commissioner has a problem--congress by enacting sec_7463 has shattered whatever chain of appellate review might otherwise have been available to the mitchells after our court decided mitchell i and it might conceivably be argued that sec_7463's prohibition on treating decisions in s cases as a precedent itself somehow bars using those decisions as the basis for defenses of collateral_estoppel or res_judicata or law of the case i will therefore sort the possible objections8 to giving collateral-estoppel effect to our decisions in s cases into three parts sec_7463 the absence of appealability and the peculiar problem of applying collateral_estoppel in a case appealable to the ninth circuit because of wehrli iii a sec_7463 states that a decision entered in any case in which the proceedings are conducted under this section shall not be reviewed in any other court and shall not be treated as a precedent for any other case this language is prominently the majority’s stated explanation is that it won’t address the commissioner’s collateral-estoppel defense because this case was tried and presents a legal issue majority op note neither of these is very persuasive collateral_estoppel is an affirmative defense not a defect in pleading of the sort that’s waived if not raised before trial cf fed r civ p h it’s also a defense that can be raised for the first time on appeal during oral argument even in a supplemental appellate brief--so long as it is raised at the first reasonable opportunity after the rendering of the decision having the preclusive effect 968_f2d_707 8th cir nor should the fact that the key issue is a question of law rather than a question of fact make any difference collateral_estoppel applies when an issue of fact or law is actually litigated and determined by a valid and final judgment restatement judgment sec_2d sec_27 emphasis added and we have said the same thing ourselves 103_tc_501 91_tc_273 quoted in every summary opinion we issue putting both parties on notice that they can’t appeal but what exactly does the phrase shall not be treated as a precedent for any other case mean one possible reading is to look at sec_7436 which provides that our decisions in s cases at the end of proceedings to determine employment status shall not be treated as precedent for any other case not involving the same petitioner and the same determinations and then one might consider the language of local rules in many circuit courts that prohibit citation of unpublished or nonprecedential opinions at least for cases decided before the ninth circuit’s rule c is typical unpublished dispositions and orders of this court issued before date may not be cited to the courts of this circuit except in the following circumstances i they may be cited to this court or to or by any other court in this circuit when relevant under the doctrine_of law of the case or rules of claim preclusion or issue preclusion federal rule_of appellate procedure restricts courts from forbidding the citation of unpublished or nonprecedential opinions however the advisory committee noted that this rule does not say anything about the precedential weight of such opinions see cooper citability and the nature of precedent in the courts of appeals a response to dean robel ind l rev one might argue on the principle of inclusio unius est exclusio alterius or the duty to refrain from reading into the statute a phrase that congress has left out that this makes the best reading of sec_7463 one that would make our summary opinions uncitable even for purposes of res_judicata collateral_estoppel law of the case or the other purposes listed by the ninth circuit i think such a reading is wrong first barring something unusual in the context or the structure of the code legal terms like precedent --even when used in the internal revenue code-- should be read as having their ordinary meaning to lawyers 527_f3d_443 5th cir and treating a case as precedent means to a lawyer not a prohibition on citing it altogether but on citing it as stating a point or principle of law decided or settled by the ruling of a competent court in a case in which it is directly and necessarily involved black’s law dictionary 8th ed or considering the case as furnishing a rule or authority for the determination of an identical or similar case afterwards arising or of a similar question of law id pincite see 464_us_16 also saying that where congress has included a phrase in one section of a statute that it omitted in another we should presume that it acted intentionally in the disparate inclusion or exclusion a good illustration of this is our opinion in ginalski v commissioner t c memo 2004-dollar_figure in that case the taxpayer filed an s_case to contest the commissioner’s determination_of_a_deficiency in her and taxes she lost for reasons explained in a summary opinion the commissioner came to collect and she demanded a collection_due_process_hearing the commissioner argued that she was barred from again challenging her underlying liability at the hearing but she thought she could trump him by citing sec_7463 we disagreed summary opinions of this court contain the caveat the case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority petitioner has mistakenly interpreted that caveat to mean that the outcome of her tax_court proceeding involving the same taxable years and is not binding with respect to her proceeding under sec_6320 and sec_6330 although this court’s decision for petitioner’s and tax years is not precedential for any other case it is final and determinative as it relates to petitioner’s liability for those years it appears that petitioner believes that the limitation on citing summary opinions as precedent deprives them of the effect of res_judicata id consider as well the third circuit’s rule on citing nonprecedential opinions which seems to be unique among the see also gilliam v u s ct_cl 578_f2d_1389 an unpublished decision noting that res_judicata bars relitigation of a claim decided in an s_case in our court circuit courts13 in stating only that t he court by tradition does not cite to its not precedential opinions as authority such opinions are not regarded as precedents that bind the court 3d cir int op proc that court too gave little time to an argument that a refusal to treat an unpublished opinion as precedent meant that it couldn’t be relied on in later litigation between the same parties we recognize that an unpublished opinion has no precedential value and should not be cited as authority in a subsequent case the reference made here is necessary however to record the law of this case 814_f2d_125 n 3d cir see also green v commissioner 201_f3d_447 10th cir noting in dicta that sec_7463 does not alter traditional principles of collateral_estoppel affg without published opinion tcmemo_1998_274 there would also be some perverse consequences of construing the phrase not be treated as a precedent in sec_7463 as a bar on subsequent citation for purposes of res_judicata collateral_estoppel and law of the case sec_6512 generally deprives other federal courts of jurisdiction over refund cases for tax years that have been the subject of deficiency cases in our court but there are exceptions sec_6512 for cooper supra note pincite example allows a refund claim for the same year as to any amount collected in excess of an amount computed in accordance with the decision of the tax_court which has become final are courts to read sec_7463 as prohibiting the use of our decisions in s cases to establish this jurisdictional prerequisite when those decisions are explained by summary opinions the answer is no sec_7463 has no effect on rules of collateral_estoppel and res_judicata because they are rules about the finality of judgments not rules on the weight or binding authority of precedent and this leads to a point making the majority’s reluctance to decide the issue even odder two of our own rules parallel pretty closely the noncitation rules of the circuit courts--with no exclusion for s cases rule g prohibits treating dispositive unpublished orders as precedents and rule c does the same for unpublished oral opinions except for purposes of the application of the doctrine_of res_judicata collateral_estoppel or law of the case the quotation is from rule c rule g puts the list in a different order and throws rule expressly governs cases where a special_trial_judge is authorized to make the decision of the court pursuant to code section 7443a b and sec_7443a refers to any proceeding under section 7463--precisely the section that describes our s cases rule c also doesn’t distinguish between oral opinions in regular and s cases--it encompasses both with the phrase opinions stated orally in accordance with paragraph a of this rule in or other similar doctrine even if we silently rue the adoption of those rules they remain in effect--leaving today’s opinion to throw into question only the use of our written-and- released-on-the-internet summary opinions--presumably the most thoughtfully constructed s-case decisions--as a basis for collateral estoppeldollar_figure but even if sec_7463 is no bar to applying collateral_estoppel to decisions in s cases explained by summary opinions would the principles of federal common_law balk at using mitchell i to collaterally estop mitchell when she had no right to appeal our decision b consider how the result today might affect a case like ginalski the commissioner in that case had to show that ginalski had had a prior opportunity to contest her deficiency one way would be to show a certified mailing list of notices of deficiency with her name on it another would be to put on a credible eyewitness to testify that ginalski had actually received the notice but a perfectly reasonable and much more efficient way ought to be by showing via citing a summary opinion that ginalski had actually litigated a deficiency case for the tax_year in question--there being no way to start a deficiency case without actually receiving a notice_of_deficiency and that seems to have been what the commissioner was doing thus our reference to ginalski’s having received a deficiency_notice filed a petition and had a final_decision entered against her ginalski t c memo in ginalski where the taxpayer was contesting the same liability for the same tax_year the legal pigeonhole was res_judicata i can’t see any reason we should treat collateral_estoppel differently as i’ve already noted one of the exceptions to the general_rule giving earlier judgments collateral-estoppel effect in later litigation is if t he party against whom preclusion is sought could not as a matter of law have obtained review of the judgment in the initial action restatement judgment sec_2d sec_28 that leads to three related questions when those authorities ask whether a party could not as a matter of law obtain review do they mean that a party choosing a procedure without a right of appeal cannot be collaterally estopped are there exceptions to the restatement’s requirement of reviewability that are analogous to our s cases does reviewability mean the same as appealability because our court hasn’t answered these questions before we should be looking to analogous procedures in other areas of law where simplified litigation often comes attached to limited rights of appeal most of these spring from arbitration and administrative law begin with arbitration cases discussing the collateral- estoppel effect of arbitration awards are especially interesting because arbitration awards like our decisions in s cases are typically not appealable learning whether they give rise to collateral_estoppel may well answer the first question that we posed can a party choosing a procedure without a right of appeal be collaterally estopped in answering this question courts generally look at what the parties intended this is no surprise since most arbitration agreements are creature s of contract and participants in them voluntarily accept limited judicial review over the issues they agree will be arbitrated convalescent ctr inc v dept of income maint a 2d conn courts reason that when the parties themselves agree that a decision will be final the decision should be given the same weight as a court-rendered judgmentdollar_figure corey v avco-lycoming div a 2d conn see also 869_f2d_107 2d cir collateral_estoppel of arbitration decision allowed in part because parties agreed to the procedures there is an important exception to this default rule the courts have sometimes denied collateral_estoppel when a party tries to use an unappealed arbitration award to preclude a federal statutory civil-rights claim see eg 415_us_36 466_us_284 no collateral_estoppel over claim this is only true however in future litigation between the same parties because of the informal nature of arbitration nonmutual collateral estoppel--where a nonparty uses the prior decision against one of the parties to that decision--is generally not available for arbitration decisions e g vandenberg v superior court p 2d cal brought under u s c section but see 473_us_614 arbitration presumptively competent to resolve certain other statutory claims such cases remind us that rules about preclusion are usually judge-made default rules--rules that can be upended when congress itself has evinced an intention to preclude a waiver of judicial remedies for the statutory rights at issue id pincite courts follow a similar approach in cases analyzing the collateral-estoppel effect of administrative-agency decisions there the same principle applies collateral_estoppel of a decision with limited or nonexistent judicial review should be allowed only when the parties voluntarily decide to submit their dispute to the agency for decision see convalescent center a 2d pincite these cases strongly suggest that petitioners who choose s-case status should be treated the same as parties who opt to arbitrate disputes or take them to an administrative agency--it is their choice that deprives them of the right to seek appellate review not to use the restatement’s careful formulation a matter of law seen with this parallel in mind s-case petitioners like mitchell should not be able to defeat the affirmative defense of collateral_estoppel because they themselves chose to give up their right of appeal what makes this analogy less than perfect is that the choice of s-case status is left up to the petitioner and not the mutual agreement of the petitioner and the commissioner our rules do give the commissioner the right to move for an order deleting the s-case designation rule c and of course in this case it is the petitioner against whom the doctrine_of collateral_estoppel is being urged but in wehrli the election of an administrative hearing was likewise the free choice of the party against whom collateral_estoppel was later invoked wehrli f 3d pincite so while i think we should view the voluntary choice of s- case status as a strong argument in favor of allowing decisions in s cases to collaterally estop later litigation it’s not necessarily a clinching one i’d therefore move on to the second question are there exceptions to the restatement’s requirement of reviewability for situations analogous to our s cases the comments to the restatement make the scope of this requirement seem quite broad there is a need for an exception to the rule_of preclusion when the determination of an issue is plainly essential to the judgment but the party who lost on that issue is for some other reason disabled as a matter of law from obtaining review by appeal or where appeal does not lie by injunction extraordinary writ or statutory review procedure restatement judgment sec_2d sec_28 cmt a dollar_figure see 451_fsupp2d_1092 e d cal writ of mandamus is continued in a gentle criticism of this comment however a leading treatise distinguished between decisions of a sort that ordinarily cannot be appealed and decisions that are ineligible for appeal only because of some special circumstance eg a particular case’s becoming moot while on appeal quite different calculations attend the question whether issue preclusion can rest on a judgment that falls into a category that cannot generally be appealed although it is tempting to suggest a broad general principle that preclusion is never appropriate and here the treatise cites to the restatement the matter is not so simple at most the unavailability of appeal may count as an important factor in contemplating preclusion and even that view must be approached with caution 18a wright miller federal practice and procedure jurisdiction 2d sec pincite fn refs omitted the treatise gives two counterexamples to the broad general principle of the restatement the first is peculiar to a very small set of cases--those within the original jurisdiction of the supreme court though collateral_estoppel might not be exactly the right pigeonhole in which to put that court’s deference to its own previous findings_of_fact a recognition of the benefits of rules of finality means that t his court does not reopen an continued satisfactory method of review 271_fsupp2d_576 s d n y judicial review of arbitration award for legality and general fairness is adequate adjudication in an original action to reconsider whether initial factual determinations were correctly made 460_us_605 the second counterexample--though flowing from the same spring of judicial desire for finality and consistency--is closer to what we have here in the old case of 152_us_252 the supreme court faced a question exceptionally similar to ours wharton had won a judgment against the johnson company for infringing its patent but the johnson company had no right to appeal because the amount_involved was under a jurisdictional limit when wharton sued again--this time for a larger amount--and tried to use the first judgment to collaterally estop the johnson company from challenging the fact of infringement the johnson company squawked that the absence of even the possibility of appellate review in the first case made estoppel improper the supreme court disagreed the doctrine_of collateral_estoppel so essential to an orderly and effective administration of justice would lose much of its value if it were held to be inapplicable to those judgments in the circuit courts of the united_states which by reason of the limited amount_involved could not be reviewed by this court nor can the possibility that a party may legitimately or properly divide his causes of action so as to have the matter in dispute between him and his adversary adjudged in a suit that cannot after judgment and by reason of the limited amount_involved be carried to a higher court affect the application of the general_rule id pincite see 574_f2d_46 2d cir johnson co still good law we thus answer the second question that we posed by concluding that there are indeed situations where the full chain of appellate review is not necessary to give an earlier decision collateral-estoppel effect but we don’t rest entirely on this old and not-very-often- cited precedent nor on mitchell’s voluntary choice of s-case status for mitchell i we rely as well on the peculiar nature of our court’s internal system for reviewing the work of individual judges s cases--even though not appealable--are reviewable sec_7443a authorizes special trial judges to issue decisions subject_to such conditions and review as the court may provide long ago chief_judge drennen issued general order no t c vi exercising his authority under section one must recognize that despite its antiquity johnson co is a supreme court precedent that is on point i’d therefore follow it even if the restatement disagreed--in matters of federal common_law higher-court caselaw is the law we have to follow c to create a small_tax_case division to have supervision of commissioners of the court the order went on to delegate to the judge in charge of the small_tax_case division the authority to review and in his discretion approve the proposed findings_of_fact and opinion in any small_tax_case in which the trial is conducted by a commissioner of the court and to sign in his name the decision to be entered therein over the years of course commissioners became special trial judges and our chief judges received and promptly exercised the power to delegate to them the authority to enter decisions in s cases see delegation_order no t c vii but the parallel treatment of summary opinions and reports from the regular divisions continued delegation_order no directed except in cases decided by bench opinion that decisions be made only after the special_trial_judge prepares a summary of the facts and reasons for the proposed disposition of the case and submits said summary to the chief_judge or to another judge designated by the chief_judge our current rule directs the summary to be submitted in exactly the same way all this seems to be very similar to the procedure in regular cases or s cases tried by regular judges cf sec_7459 in that the report is submitted before the decision is entered given general order no 2's creation of a small tax_division under sec_7444 the most straightforward reading of the relevant provisions is that a report in the form of a summary opinion like a report in the form of a memorandum opinion or proposed division opinion in a regular case can be referred to the court for review in any event the purpose of reviewing summary opinions whether drafted by special or regular or senior judges surely is the same as the purpose of reviewing regular_tax court opinions --more eyes to check for typos or infelicities of expression or bits of illogic of the oh-of-course-how-could-i-have-overlooked- it variety and very occasionally for suggestions of legal questions to refer to the full court to increase the uniform and accurate application of tax law in the countrydollar_figure we thus answer the third question that we posed by concluding that appealability is not synonymous with reviewability mitchell i was not appealable that’s true but its nonappealability as in the arbitration cases was a choice made some s cases have even produced t c opinions see eg 89_tc_676 decision on motion to reinstate s designation 57_tc_542 relation back of amended petition to original filing_date 56_tc_210 denying commissioner’s request to have s designation removed these opinions are certainly not appealable given sec_7463’s proscription on review by any other court their rarity suggests that our system for filtering out of the s-case channel any cases with keen precedential significance set up decades ago by our ancestors in office has actually worked pretty well by a party and not imposed by law mitchell i was also not reviewable by a higher court said by the restatement to be a requirement for collateral_estoppel but if reviewability by a higher court is a requirement it’s a requirement with some exceptions one of which--supported by some seemingly good precedent--is the absence of appealability because of jurisdictional limits imposed by statute on the appellate courts and mitchell i or any of our s cases was even if not appealable still reviewable see sec_7443a sec_7460 unlike much of tax law with its detailed if tangled skein of statute regulation and administrative procedure the rules of collateral_estoppel in federal courts are generally fashioned by judges guided by reasonableness and precedent though the majority opinion ensures there will continue to be no precedent quite on point i don’t think that the absence of appealability by itself should prevent the decision in an s_case from collaterally estopping relitigation of the same issue c even if the majority had gone along with me this far there still would have been one last obstacle wehrli’s plain statement that preclusion requires the availability of appellate review wehrli f 3d pincite the case before us is appealable to the ninth circuit and under 54_tc_742 affd 445_f2d_985 10th cir we do not enter decisions that will surely be reversed 99_tc_490 but i am confident that wehrli would have been distinguishable the ninth circuit was particularly concerned about the possible arbitrariness of an unreviewable administrative decisionmaker individual hearing officers are capable of occasional arbitrary action even if they are judges wehrli f 3d pincite but there was nothing in the administrative process that wehrli chose that is remotely similar to the review of reports in our court already described at length in the previous section that is an effective check on arbitrariness and as the ninth circuit also emphasized the decision in wehrli was the decision of an administrative agency id the rules of preclusion are somewhat different for decisions of administrative agencies and one significant way they are different is the importance of judicial review as a check on agency arbitrariness see 384_us_394 mitchell i was in contrast itself a decision of a court exercising judicial not executive legislative or administrative power 501_us_868 another difference is that the decision discussed in wehrli was the result of a very informal process--the hearing involved was not even recorded courts have often held that there must be a record whether of administrative or judicial decisionmaking for there to be preclusion in later litigation this requirement developed out of the supreme court caselaw setting the minimum requirements for an administrative decision to have collateral- estoppel effect the agency must have acted in a judicial capacity the issues decided must have been properly before the agency and the parties must have had an adequate opportunity to litigate those matters utah constr mining co u s pincite part of the adequate-opportunity-to-litigate requirement is that there be some sort of review of the decision which in turn requires a record of the proceedings wehrli f 3d pincite the record need not be written--a tape recording is enough 451_fsupp2d_1092 e d cal --but it does need to exist so that there is some way for a reviewer to review and of course for a court in a later case to figure out exactly what issues were decided and how our s cases come with a complete record of the proceedings every s_case starts with a petition listing the issues in dispute if an s_case goes to trial there is a transcript rule a the parties might even submit briefs rule a and no matter how small every decision in an s_case is explained by a judge who must prepare a summary of his reasoning sec_7463 this means that every s_case has a record enabling the judge in a later case to easily see what issues were actually litigated and how they were decided i would conclude from this that wehrli is distinguishable and would use this case to hold that decisions in s cases collaterally estop relitigation holding to the contrary only encourages duplication of effort and although there may be some case some day that would warrant an exception to the usual rule against that vice giving preclusive effect to our decisions in s cases would be more consistent with precedents in other areas and similarly conserve--if only at the margin--judicial resources iv our tax system requires an annual reporting of income and deductions and for most people this requires annual reporting for each calendar_year separately but there are many questions that answered for one year might affect many later years--are payments from an ex-spouse made under a divorce decree deductible_alimony or a nondeductible property settlement is the interest on a bond issued by a public authority tax exempt or taxable what is the depreciable cost of a particular capital_asset this gives rise to cases like jacobs v commissioner t c summ op resolving issue for and tax years followed by jacobs v commissioner tcmemo_1977_1 deciding the same issue the same way again for the and tax years plus deciding a new issue followed by jacobs v commissioner tcmemo_1980_308 deciding that no-longer-so-new issue from the second case the same way it had already been decided for the and tax years followed by jacobs v commissioner tcmemo_1982_198 shutting another revisitation of the same issues from the prior cases for the and tax years by using collateral estoppel--and by that point sec_6673 followed by jacobs v commissioner tcmemo_1983_490 applying collateral_estoppel yet again on the same issues decided in the preceding cases for and again imposing damages under sec_6673 for abuse of judicial resources there’s no reason to encourage this sort of thing as the supreme court has repeatedly noted a fundamental precept of common-law adjudication embodied in the related doctrines of collateral_estoppel and res_judicata is that a ‘right question or fact distinctly put in issue and directly determined by a court of competent jurisdiction cannot be disputed in a subsequent suit between the same parties or their privies ’ montana u s pincite quoting 168_us_1 these doctrines come with general rules limited by exceptions but the presumption in our system is that a party can’t keep trying the same issue over and over again this case gave us a chance to fit the estoppel effect of our summary opinions into the already quite extensive caselaw on the effect of judgments generally we should have taken it halpern j agrees with this concurring opinion
